DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 6, 7, 11, 12, 23, 24, 28, 29, 40, 41, 45, 46, 57, 58, 62 and 63 have been cancelled.
Claims 1, 3, 5, 8, 13-15, 17, 18, 20, 22, 25, 30-32, 34, 35, 37, 39, 42, 47-49, 51, 52, 54, 56, 59, 64-66 and 68 have been amended.
New claims 69-84 have been added.
Claims 1-5, 8-10, 13-22, 25-27, 30-39, 42-44, 47-56, 59-61 and 64-84 are currently pending for examination.
Response to Arguments
Applicant's Remarks (on page 22), filed 07/05/2022, regarding Rejection under 35 U.S.C. § 112(a) have been fully considered and the claims have been amended. The rejections to claims 1-68 under 35 U.S.C. § 112(a) have been withdrawn in view of the amendment.
Applicant's arguments, filed 07/05/2022, with respect to claim 1 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments made to the claims necessitated the new ground(s) of rejection discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 13-22, 25-27, 30-39, 42-44, 47-56, 59-61 and 64-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “monitoring the control channel during a second time interval of the time duration according to the control information and the skipping procedure” in line 11-12. It is unclear or how is it possible to monitor the control channel during a second time interval of the time duration? Because “control information that provides an indication to skip monitoring of the control channel for a time duration” as recited in claim 1, line 3-4. In light of this limitation, the time duration includes a first time interval and a second time interval, and an indication is to skip monitoring of the control channel for the time duration (which includes both first time interval and second time interval). It can conclude that an indication is to skip monitoring for the whole (entire) time duration. Moreover, There is no suggestion that the claim discloses that the control information and skipping procedure include a monitoring procedure. Thus, the claim limitations are contradicted each other. For the purpose of examination, Examiner will interpret as best understood.
Claims 18, 35 and 52 are also rejected for the same reasoning as claim 1 set forth in above.
Claims 2-5, 8-10, 13-17, 19-22, 25-27, 30-34, 36-39, 42-44, 47-51, 53-56, 59-61 are 64-84 also rejected for the same reasoning as claims 1, 18, 35 and 52 because they are dependent upon the rejected claims 1, 18, 35 and 52 respectively.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 9, 10, 13-15, 17-21, 26, 27, 30-32, 34-38, 43, 44, 47-49, 51-55, 60, 61, 64-66, and 68-84 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0168715 A1) hereinafter “Huang” in view of Kim et al. (US 2014/0295820 A1) hereinafter “Kim”. 

Regarding claims 1, 18, 35 and 52, Huang discloses Claim 1 of a method of wireless communication performed by a user equipment (UE) (see FIG. 5; see ¶ [0146], control information transmission method), Claim 18 of a user equipment (UE) for wireless communication, comprising: a memory; and one processor coupled to the memory (see FIG. 3; see ¶ [0117], UE includes a processor and a memory), Claim 35 of a non-transitory computer-readable medium storing a set of instructions for wireless communication, when executed by one processor of a user equipment (UE) (see FIG. 3; see ¶ [0117] [0119], a processor executes an application program stored in the memory), and Claim 52 of an apparatus for wireless communication (see FIG. 3; see ¶ [0117], UE includes a processor and a memory), comprising:
receiving, in a control channel and from a network node, control information that provides an indication to skip monitoring of the control channel for a time duration (see FIG. 5; see ¶ [0147-50] [0154], UE receives the first indication information sent by the base station indicating the UE to skip monitoring the PDCCH and the first indication information sent by using DCI);
skipping monitoring of the control channel during a first time interval of the time duration according to the control information and a skipping procedure (see FIG. 16; see ¶ [0195], UE skips monitoring the PDCCH from the start location (the slot i+3) of the first time window/interval to the start location (the slot i+4) of the predetermine time (a first time interval)), wherein the first time interval starts after transmitting for a downlink transmission scheduled by the control information (see FIG. 8; see ¶ [0162], first time window starts after data transmission scheduled by scheduling information); and
monitoring the control channel during a second time interval of the time duration according to the control information and the skipping procedure (see FIG. 16; see ¶ [0195], UE starts to monitor the PDCCH in an Xth slot (i+5) (a second time interval) after the slot i+1).
Huang does not explicitly disclose transmitting negative acknowledgement feedback.
However, Kim discloses wherein the first time interval starts after transmitting negative acknowledgement feedback for a downlink transmission scheduled by the control information (see ¶ [0044], the terminal has transmitted NACK information and the terminal skips monitoring PDCCH for the corresponding duration).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide transmitting negative acknowledgement feedback as taught by Kim, in the system of Huang, so that it would provide to reduce the power consumption of the terminal by monitoring the channel to detect the data addressed to in during predetermined period (Kim: see ¶ [0037]).

Regarding claims 2, 19, 36 and 53, the combined system of Huang and Kim discloses wherein the control information is received during an active period of a discontinuous reception operation (Huang: see FIG. 2; see ¶ [0114-15], receiving control information during active time in the DRX mode).

Regarding claims 3, 20, 37 and 54, the combined system of Huang and Kim discloses further comprising monitoring the control channel starting from at least one of: a next time period after the control information is received (Huang: see FIG. 18; see ¶ [0199], UE starts to monitor the PDCCH from the slot i+3). 

Regarding claims 4, 21, 38 and 55, the combined system of Huang and Kim discloses wherein the time duration is one transmission time interval (Huang: see FIG. 6; see ¶ [0152] [0158], duration of the first time window include slot).

Regarding claims 9, 26, 43 and 60, the combined system of Huang and Kim discloses wherein the control channel is monitored, during the time duration, according to a modified configuration relative to a configuration for monitoring of the control channel outside of the time duration (Huang: see FIG. 9; see ¶ [0169-71], the base station sends second indication information to the UE indicating a second time window).

Regarding claims 10, 27, 44 and 61, the combined system of Huang and Kim discloses wherein the modified configuration modifies at least one of: a periodicity for monitoring the control channel (Huang: see FIG. 9; see ¶ [0171], the second indication information indicates a second time window).

Regarding claims 13, 30, 47 and 64, the combined system of Huang and Kim discloses further comprising:
receiving, during the second time interval, new control information that identifies an uplink transmission and provides an indication to skip monitoring of the control channel for a new time duration (Huang: see FIG. 9; see ¶ [0169-71], the base station sends second indication information to the UE indicating a second time window); and
skipping monitoring of the control channel for the new time duration and before a configured expiration of the second time interval (Huang: see FIG. 9; see ¶ [0169-71], the base station sends second indication information to the UE indicating a second time window).

Regarding claims 14, 31, 48 and 65, the combined system of Huang and Kim discloses further comprising skipping monitoring of the control channel during a third time interval of the time duration that is after the second time interval (Huang: see FIG. 9; see ¶ [0181-82], the base station determines the third time window in which the UE skips monitoring the PDCCH).

Regarding claims 15, 32, 49 and 66, the combined system of Huang and Kim discloses wherein the first time interval is associated with a first timer and the second time interval is associated with a second timer (Huang: see FIG. 9; see ¶ [0168-71], the first indication information indicate a first time window and the second indication information indicate second time window).

Regarding claim 17, 34, 51 and 68, the combined system of Huang and Kim discloses wherein the first time interval and the second time interval are in accordance with a discontinuous reception configuration (Huang: see FIG. 2 and 21; see ¶ [0114], UE periodically monitors the PDCCH in DRX mechanism).

Regarding claims 69, 73, 77 and 81, the combined system of Huang and Kim discloses wherein the UE is configured with a set of skipping procedures including the skipping procedure (Huang: see FIG. 5; see ¶ [0150] [0163-64], the UE skips monitoring the PDCCH as indicated by the base station and see ¶ [0119] [0251-52], UE/a chip in UE/processing unit configured to perform the application program/configuration information/control information transmission (i.e., skipping procedure)).

Regarding claims 70, 74, 78 and 82, the combined system of Huang and Kim discloses further comprising:
skipping monitoring the control channel during a third time interval of the time duration after the second time interval and before expiration of the time duration, wherein the third time interval corresponds to a reminder of the time duration after the first time interval and the second time interval (Huang: see FIG. 21; see ¶ [0216], third monitoring periodicity/interval is after second monitoring periodicity/interval).

Regarding claims 71, 75, 79 and 83, the combined system of Huang and Kim discloses wherein the first timer is a round trip timer associated with a duration of a round trip between the UE and the network node, and wherein the second timer is a retransmission timer associated with a duration needed for the network node to transmit new control information (Huang: see FIG. 9; see ¶ [0168-71], the first indication information indicate a first time window and the second indication information indicate second time window and Kim: see ¶ [0044] [0046], RTT in HARQ operation and retransmission timer).

Regarding claims 72, 76, 80 and 84, the combined system of Huang and Kim discloses wherein the UE is configured with a duration for at least one of the first timer or the second timer (Huang: see FIG. 9; see ¶ [0168-71], the first indication information indicate a first time window and the second indication information indicate second time window and Kim: see ¶ [0106], the terminal has not transmitted/received data for a predetermined duration).

Claims 5, 8, 16, 22, 25, 33, 39, 42, 50, 56, 59 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kim further in view of Rathonyi et al. (US 2017/0202054 A1) hereinafter “Rathonyi”. The U.S. reference, Rathonyi, was cited in IDS filed on 04/28/2021.

Regarding claims 5, 22, 39 and 56, Huang discloses further comprising:
monitoring the control channel after the time duration (see FIG. 17; see ¶ [0197], start monitoring after the first time window); and
Huang does not explicitly disclose a retransmission.
However, Rathonyi discloses receiving, in the control channel, new control information that identifies a retransmission of the downlink transmission or an uplink transmission (see FIG. 8A; see ¶ [0010] [0083] [0095], UE monitors DL control channel and retransmission occur at a fixed time after the previous transmission).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a retransmission as taught by Rathonyi, in the combined system of Huang and Kim, so that it would provide to advantageously reduce UE battery and/or power consumption and advantageously reduce the time the UE needs to be awake to monitor the downlink control channel (Rathonyi: see ¶ [0035]).

Regarding claims 8, 25, 42 and 59, the combined system of Huang, Kim and Rathonyi discloses wherein the new control information provides an indication to skip monitoring of the control channel for a new time duration (Huang: see FIG. 18; see ¶ [0199], UE starts to monitor the PDCCH before the first time window).

Regarding claims 16, 33, 50 and 67, Huang discloses wherein the first timer and the second timer (see FIG. 9; see ¶ [0168-71], the first indication information indicate a first time window and the second indication information indicate second time window), but does not explicitly discloses a particular hybrid automatic repeat request process.
However, Rathonyi discloses wherein the first timer and the second timer are associated with a particular hybrid automatic repeat request process (see FIG. 6A; see ¶ [0033] [0083], HARQ timer).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a particular hybrid automatic repeat request process as taught by Rathonyi, in the combined system of Huang and Kim, so that it would provide to advantageously reduce UE battery and/or power consumption and advantageously reduce the time the UE needs to be awake to monitor the downlink control channel (Rathonyi: see ¶ [0035]).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462